ALD-285                                          NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                                No. 14-1404
                                ___________

                               SCOTT NJOS,
                                        Appellant

                                      v.

                     WARDEN LEWISBURG USP
                ____________________________________

               On Appeal from the United States District Court
                   for the Middle District of Pennsylvania
                       (D.C. Civil No. 3-13-cv-02721)
                 District Judge: Honorable Edwin M. Kosik
                ____________________________________

                    Submitted for Possible Summary Action
               Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  July 10, 2014
      Before: RENDELL, FISHER and GREENAWAY, JR., Circuit Judges

                        (Opinion filed: July 29, 2014)
                                 _________

                                 OPINION
                                 _________

PER CURIAM
       Scott Njos, a federal prisoner proceeding pro se, appeals from the District Court’s

dismissal of his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. For the

following reasons, we will summarily affirm.1

       Njos was convicted in the United States District Court for the Northern District of

Illinois of several crimes and subsequently sentenced to a term of imprisonment. Njos

unsuccessfully challenged his conviction and sentence in a series of motions pursuant to

28 U.S.C. § 2255, each of which was denied by the sentencing court either on the merits

or as an unauthorized successive motion barred by 28 U.S.C. § 2255(h). United States v.

Njos, No. 3-07-cr-50036 (N.D. Ill.)

       Njos then filed a petition for a writ of habeas corpus pursuant to § 2241 in the

Middle District of Pennsylvania, as he was incarcerated at USP-Lewisburg at that time.

In his petition, Njos contended that the sentencing court lacked subject matter jurisdiction

over his criminal charges because the offenses charged did not take place on land

acquired or reserved for the use of the United States, and that only the state courts of

Illinois had jurisdiction to prosecute him for the alleged crimes. The Magistrate Judge

recommended dismissing the petition as an unauthorized second or successive motion

pursuant to § 2255(h). The District Court adopted the report and recommendation and

dismissed the petition, and Njos timely appealed.


1
  We have jurisdiction to hear this appeal pursuant to 28 U.S.C. § 1291. We may
summarily affirm a decision of the District Court if the appeal does not raise a substantial
issue. 3d Cir. LAR 27.4; I.O.P. 10.6. We may affirm on any basis supported by the
record. Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).
                                              2
       Upon review, we conclude that the District Court properly dismissed Njos’s

petition. A petition filed pursuant to § 2241 can be used to challenge some aspect of the

execution of a federal inmate’s sentence, such as denial of parole. See Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001). The presumptive means for a federal prisoner to

challenge the validity of a conviction or sentence, however, is a motion filed under

§ 2255 in the sentencing court. See Okereke v. United States, 307 F.3d 117, 120 (3d Cir.

2002). A federal petitioner can seek such relief under § 2241 only if the remedy provided

by § 2255 is “inadequate” or “ineffective” to test the legality of his detention. § 2255(e);

In re Dorsainvil, 119 F.3d 245, 249-51 (3d Cir. 1997). A § 2255 motion is not inadequate

or ineffective merely because a previous § 2255 motion was denied by the sentencing

court, see Litterio v. Parker, 369 F.2d 395, 396 (3d Cir. 1966), nor is it ineffective due to

a petitioner’s failure to seek authorization for a second or successive habeas petition as

required by §§ 2244 and 2255(h). See In re Dorsainvil, 119 F.3d at 251.

       In the instant matter, Njos sought to challenge the validity of his federal

conviction. The District Court properly determined that the proper vehicle for raising

such a claim is a motion pursuant to § 2255. Because his previous § 2255 motions were

denied, he was required to first seek authorization to file a second or successive habeas

petition pursuant to §§ 2244 and 2255(h). Accordingly, we discern no error in the

District Court’s dismissal of Njos’s petition. There being no substantial question

presented on appeal, we will summarily affirm.


                                              3